DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the cup grabber" and “the user interface”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet et al. (6,053,359 – hereinafter Goulet) in view of Peters et al. (US 2015/0251891 – hereinafter Peters), and Crane et al. (US 2013/0075426 – hereinafter Crane).
Re Claim 1:
Goulet discloses a beverage dispensing machine (10) comprising: a conveyor (20) that carries a plurality of cup holders (22-1 to 22-9) around a track (25) having a front side oriented towards a front of the beverage dispensing machine (10) and a back side oriented towards a back of the beverage machine (10) (see Figs. 6 and 10), wherein the front side provides a plurality of beverage staging positions (near 22-6 to 22-9) that are accessible by an operator to manually remove cups (68) from the plurality of cup holders (22-1 to 22-9); a cup tower (40) configured to hold a plurality or stacks of cups (68) (see Fig. 1 42-1 to 42-5) and to place cups (68) from the plurality of stacks of cups (68) (see Fig. 1 42-1 to 42-5) into the plurality of cup holders (22-1 to 22-9); a dispensing nozzle (30) configured to dispense a beverage into the cups (68) in the plurality of cup holders (22-1 to 22-9); a computer controller configured to control movement of the conveyor (20), and control movement of the cup grabber (38) into and between the lowered position and raised position (see col. 11 line 50 to col. 13 line 49), an (infrared) sensor (170) that senses whether a cup (68) is present in a respective cup holder (22-1 to 22-9) of the plurality of cup holders (22-1 to 22-9) when the respective cup holder (22-1 to 22-9) is adjacent the (infrared) sensor, and wherein the computer controller is configured to control the conveyor (20) based in part upon an output from the (infrared) sensor (see col. 13 lines 55-64 – also see col. 13 line 1 to col. 14 line 50), but fails teach a plurality of dispensing valves configured to control flow of the beverage 

Peters teaches a plurality of dispensing valves (120, 122) configured to control flow of the beverage to a dispensing nozzle (124) (see Figs. 1-11), and a computer controller configured to control the plurality of dispensing valves to dispense the beverage via the dispensing nozzle (see paragraphs [0033, 0049]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet with that of Peters to provide controlled dispensing to a single nozzle as suggested by both Peters and Goulet.

Crane teaches an ultrasonic sensor (see paragraph [0029] – Examiner notes ultrasonic, infrared and optical sensors recognized as art equivalent sensing systems to one of ordinary skill in the art).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet with that of Peters and Crane to provide an alternative art recognized equivalent sensing system as known within the art and suggested by Crane. 

Further Re Claim 15:
Goulet discloses wherein the backside of the conveyor comprises a plurality of forming positions (at 28, 29, 30) in which the beverage and ice are dispensed to the cups (see Fig. 2).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Peters and Crane and further in view of Jablonski et al. (US 2016/0114301 – hereinafter Jablonski).
Re Claim 2:Goulet discloses a user interface (see Figs. 22 and 23) configured to receive manual inputs from the operator and communicate the manual inputs to the computer controller, which in turn is configured to control the movement of the conveyor (20), and the movement of the cup grabber (38), wherein the user interface (see Figs. 22 and 23) comprises a touchscreen providing an animated graphical representation of the plurality of beverage staging positions and the cups in the plurality of cup holders as the computer controller controls movement of the conveyor (20) and as the operator manually removes the cups from the plurality of cup holders, but fails to teach a user interface configured to receive manual inputs from the operator and communicate the manual inputs to the computer controller, which in turn is configured to control the plurality of dispensing valves based on the manual inputs.

Peters teaches a user interface configured to receive manual inputs from the operator and communicate the manual inputs to the computer controller, which in turn is configured to control the plurality of dispensing valves based on the manual inputs (see Abstract).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 

Crane teaches an ultrasonic sensor (see paragraph [0029] – Examiner notes ultrasonic, infrared and optical sensors recognized as art equivalent sensing systems to one of ordinary skill in the art).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet with that of Peters and Crane to provide an alternative art recognized equivalent sensing system as known within the art and suggested by Crane. 

Jablonski further in view teaches graphical touch screen (see paragraphs [0029, 0041, and 0079]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet in view of Peters and Crane with that of Joblonski to provide a design choice as commonly known within the art.



Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Peters, and Crane, and further in view of H. Herman et al. (3,364,959 - hereinafter Herman)
Re Claims 5-7:


Herman further in view teaches wherein each cup holder (18) in a plurality of cup holders comprises a base (bottom), sidewalls (defined by side-rails) extending upwardly from the base (bottom), and a front window (front top opening spaces of defined sidewalls) formed in the sidewalls having an open top, wherein the front window is oriented away from a center of the track, the front window oriented and sized to facilitate manual grasping and removal of a cup from the cup holder when the cup holder is located on the front side of the track (see Fig. 2). Re Claim 6: Herman teaches wherein each cup holder (18) further comprises a rear window (rear top opening spaces of defined sidewalls) oriented towards a center of the track and having an open top, wherein the rear window facilitates manual access to a connection point between the cup holder and the conveyor (Examiner notes it is capable of such as the openings provide insertable spaces) (see Fig. 2). Re Claim 7: Herman teaches wherein the rear window is located directly opposite the front window so that the sidewalls (side-rails) form a pair of side flanges on opposite sides of the cup holder (see Fig. 2). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet in view of .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Peters, Crane, and Herman and further in view of Charles Mitchell (US 6,321,904 - hereinafter Mitchell).
Re Claims 8 and 9:
Goulet in view of Peters, Crane, and Herman discloses the device of claim 7 including a conveyor comprises a conveyor belt (150) that extends around the track and wherein each cup holder (22-1 to 22-9) is connected to the conveyor belt by a connection (184) (see Fig. 11) (see Goulet), but fails to specifically teach a dovetail connection and wherein the dovetail connection comprises a vertical dovetail channel and a vertical dovetail tab that is received in the vertical dovetail channel by manually sliding one of the vertical dovetail channel and vertical dovetail tab with respect to the other of the vertical dovetail channel and vertical dovetail tab.

Mitchell further in view teaches a dovetail connection (36) and wherein the dovetail connection comprises a vertical dovetail channel (36) and a vertical dovetail tab (H) that is received in the vertical dovetail channel by manually sliding one of the vertical dovetail channel and vertical dovetail tab with respect to the other of the vertical dovetail channel and vertical dovetail tab (see Fig. 1 and see Figs. 1-20). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet in view of .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Peters and Crane and further in view of Skell et al. (5,573,041 – hereinafter Skell).
Re Claims 10 and 11:
Goulet discloses wherein the (infrared) sensor (170) is spaced apart from the conveyor (20) so that a gap exists between the sensor (170) and the track (25) (see Fig. 10), and wherein the sensor (170) is configured to emit to sense whether a cup (68) is present in one of the plurality of cup holders (22-1 to 22-5) (see Figs. 6 and 10), but fails to teach wherein the ultrasonic sensor is configured to repeatedly emit ultrasonic waves to sense, and wherein the ultrasonic sensor is configured to repeatedly sense whether a cup is present in one of the plurality of cup holders to rule out a false reading caused by an obstruction located in the gap between the sensor and the track.

Peters teaches a plurality of dispensing valves (120, 122) configured to control flow of the beverage to a dispensing nozzle (124) (see Figs. 1-11), and a computer controller configured to control the plurality of dispensing valves to dispense the beverage via the dispensing nozzle (see paragraphs [0033, 0049]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet with that of Peters to provide controlled dispensing to a single nozzle as suggested by both Peters and Goulet.

Crane teaches an ultrasonic sensor (see paragraph [0029] – Examiner notes ultrasonic, infrared and optical sensors recognized as art equivalent sensing systems to one of ordinary skill in the art).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet with that of Peters and Crane to provide an alternative art recognized equivalent sensing system as known within the art and suggested by Crane. 

Skell further in view teaches wherein an ultrasonic sensor (10) is configured to repeatedly emit ultrasonic waves (12) to sense (see Fig. 1).  Re Claim 11: Skell further in view teaches wherein the ultrasonic sensor (10) is configured to repeatedly sense (by way of 12) whether a cup (14) is present (within a predetermined location) to rule out a false reading (improper orientation or location of the cup) (see col. 4 lines 30-35, col. 7 lines 3-10, and see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Goulet in view of Peters and Crane with that of Skell to provide an alternative art recognized equivalent sensing system as known within the art and suggested by Crane.  Examiner further notes the combination would be capable of providing a cup present in one of the plurality of cup holders to rule out a false reading caused by an obstruction located in the gap between the sensor and the track by way of the ordinary function of the sensing device as described in Skell in combination with the prior art as cited under normal operation.   Examiner notes that Skell’s ultrasonic sensing system would detect a reflective wave of any obstruction prior to its desired 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Peters and Crane and further in view of Brogna et al. (5,000,345 – hereinafter Brogna).
Re Claims 12-14:
Goulet in view of Peters and Crane discloses the device of claim 1, but fails to specifically teach wherein the computer controller is configured to receive order signals related to ordered beverages and place the order signals in a queue in order of receipt by the computer controller, and wherein thereafter the computer controller is configured to control the plurality of dispensing valves to dispense beverages according to the order signals and in order according to the queue, and wherein the computer controller is configured to receive a priority order signals and place the priority order signal ahead of the plurality of order signals in the queue for priority dispensing.

Brogna further in view teaches wherein the computer controller is configured to receive order signals related to ordered beverages and place the order signals in a queue in order of receipt by the computer controller, and wherein thereafter the computer controller is configured to control the plurality of dispensing valves to dispense .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651